United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3977
                        ___________________________

                                  Yussuf Hamid

                            lllllllllllllllllllll Appellant

                                          v.

JPMorgan Chase Bank, National Association; Shapiro & Zielke, LLP; John Does I-XX

                            lllllllllllllllllllll Appellees
                                   ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                            Submitted: April 30, 2013
                              Filed: May 3, 2013
                                [Unpublished]
                                ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      In this civil action challenging the foreclosure of his home, Yussuf Hamid
appeals after the district court1 dismissed his claims. Upon careful review of the

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
issues properly raised on appeal, we find no basis for reversal. See Butler v. Bank of
America, N.A., 690 F.3d 959, 962 (8th Cir. 2012) (rejecting theory that holder of
mortgage must also hold note in order to foreclose); see also Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (courts are not bound to accept as true legal conclusions
couched as factual allegations); Hill v. City of Pine Bluff, Ark., 696 F.3d 709, 712 n.2
(8th Cir. 2012) (claims not argued on appeal are deemed abandoned); Rotskoff v.
Cooley, 438 F.3d 852, 854 (8th Cir. 2006) (appellant waives challenge to district
court’s ruling by failing to develop issue in brief as required by rules of appellate
procedure); Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (claims not presented
in district court may not be advanced for first time on appeal).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-